DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a side edge of the insert slot of the base provided with multiple projections of claim 3 instead of a front side of the base provided with multiple projections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities:
On page 1 lines 14-16, “the sleep apnea” and “the illness” should be “sleep apnea” and “illness”, respectively.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In order to maintain consistency and clarity throughout the claim, “an upper occlusal channel” and “a lower occlusal channel” in lines 10-11 should be “the upper occlusal channel” and “the lower occlusal channel”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “two corresponding convex sides extended from the rear end portion”. According to the drawings, there is only one convex side extending from the rear end portion and not two. For examination purposes, this will be interpreted as if there is a line in the middle of the rear end portion and one convex side is located to the left of this midpoint line and the second convex side is located to the right of this midpoint line.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. 

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 is claiming human organisms because the base placed within the oral cavity, the palate teeth occluding an upper occlusal channel and the mandible teeth .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov (US 20100311003 A1) in view of Radmand (US 20170209300 A1).
Regarding claim 1, Kozlov discloses a brace-type anti-snoring device 8 (device 8, paragraph 0002, Fig 2-3), comprising: a base 2,3 (upper arch 2, lower arch 3, a base can be defined as the bottom support of anything; that on which a thing stands or rests [https://www.dictionary.com/browse/base] so the arches that receive and therefore support the upper and lower dentition [paragraph 0023] are considered to be a base) having an upper occlusal channel 6 (negative impression 6, a channel can be defined as a long gutter, groove or furrow [https://www.merriam-webster.com/dictionary/channel], so the negative impression of the teeth which make a groove in the shape of the teeth [paragraph 0028] will be considered to be a channel, Fig 2, Fig 5b), a lower occlusal channel 6 (negative impression 6, paragraph 0028, Fig 5b), an air intake hole 7 (occlusal gap 7, fluid gas is transported from an anterior exhaust port to the oral cavity through the occlusal gap [paragraph 0023, 0028] so it is 
    PNG
    media_image1.png
    176
    236
    media_image1.png
    Greyscale
occluded by palate teeth (paragraph 0023) and the lower occlusal channel 6 of the base 2,3 configured to be occluded by mandible teeth (paragraph 0023) while the flow-guide conduit 1 is disposed outside the oral cavity (an anterior portion of the lumen 1 protrudes outwards between the lips [claim 1]), so that after a user has swallowed saliva, a negative pressure difference is generated in the oral cavity and a tongue is sucked frontward and obstructs the air intake hole 7 of the base 2,3 concurrently to achieve an objective of preventing snoring (swallowing produces a negative intraoral pressure and the tongue is moved frontward and contacts the hard palate [https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4565308/], the device can also be connected to a vacuum generator to create a negative pressure and pull the tongue 
Kozlov does not disclose wherein a base has multiple insert slots and wherein the two corresponding convex sides are embedded into two of the insert slots of the base. 
Kozlov teaches wherein two corresponding convex sides 111,112 have multiple insert slots 10 (concave matrixes 10, a slot can be defined as a groove or channel into which something fits [https://www.lexico.com/en/definition/slot] so the concave matrix with a concave recess to fit the protrusions 11 [paragraph 0026] will be considered to be a slot, Fig 5b, Fig 4) and wherein sides of the base 2,3 are embedded into two of the insert slots 10 of the two corresponding convex sides 111,112 (the base is comprised of protrusions 11, which are a part of a convex side of the base, and are embedded into insert slots 10 so the convex side of the base can be considered to be embedded into two of the insert slots, Fig 4, Fig 5b, Fig 6). It would have been obvious to one of ordinary skill in the art to have reversed the  position of the protrusions 11 and slots 10such that the base 2,3 would have two insert slots 10 and the two corresponding convex sides 111,112 would have the protrusions 11 so the two corresponding convex sides are embedded into two of the insert slots 10 of the base 2,3 for the predictable purpose of fastening the base 2,3 to the convex sides 111,112 without changing the operability and overall function of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed the position of the protrusions 11 and slots 10 of Kozlov by having placed the protrusions 11 on the In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).
Examiner notes that the reversal of the location of the protrusions 11 and slots 10 on the device would obviously result in the two convex sides 111,112 being embedded into the two insert slots 10 of base 2,3 of Kozlov.  
Kozlov does not disclose wherein a flow-guide conduit has a bump.
Radmand teaches an analogous anti-snoring device 100 wherein an analogous flow-guide conduit 40 (air transmission member 40) has a bump (portion of the air transmission member 40 with W2, Fig 10A-10B) providing a flow guide conduit with varying widths that can change the velocity of the air (paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow-guide conduit 1 as disclosed by Kozlov to include a bump as taught by Radmand in order to provide a flow guide conduit with varying widths that change the velocity of the air (Radmand paragraph 0047).
Regarding claim 2, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above.
Kozlov further discloses wherein the air intake hole 7 is disposed between the upper occlusal channel 6 and the lower occlusal channel 6 (Fig 4, Fig 5b), and entirely penetrates through the base 2,3 (fluid gas is transported from an anterior exhaust port 
Regarding claim 4, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above.
Kozlov further discloses wherein a front-to-rear position difference is present between the upper occlusal channel 6 and the lower occlusal channel 6 (the device can maintain a mandibular forward position [paragraph 0026, paragraphs 0003-0004] so the lower occlusal channel must have a more anterior front-to-rear position than the front-to-rear position of the upper occlusal channel).
Regarding claim 5, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above.

    PNG
    media_image2.png
    192
    312
    media_image2.png
    Greyscale
Kozlov further discloses wherein the upper occlusal channel 6 has an upper front stop wall 2f (front wall formed as a result of the negative impression 6 of teeth) and an upper rear stop wall 27a (rear wall formed as a result of the negative impression 6 of teeth, Fig 4, see annotated Fig 5b1).
Regarding claim 6, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above.
Kozlov further discloses wherein the lower occlusal channel 6 has a lower front stop wall 6 (front wall formed as a result of the negative impression 6 of teeth) and a 
Regarding claim 8, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above.
Kozlov as modified by Radmand does not disclose wherein a dimension of an aperture of the inlet port is smaller than a dimension of an aperture of the bump.
Radmand further teaches wherein the analogous aperture of the inlet port 41 (passageway 41 contains an opening with a width W1, paragraph 0036) is smaller than a dimension (width) of an analogous aperture of the bump 41 (opening associated with the portion of the air transmission member 40 with width W2, W2 is larger than W1 [paragraph 0047], Fig 10A-Fig 10B) providing a smaller resultant velocity of air at the bump than the inlet port, which can reduce nasal and oral mucosal dryness (paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture of the inlet port and bump as disclosed by Kozlov as modified by Radmand to have a dimension of the inlet port that is smaller than a dimension of an aperture of the bump as taught by Radmand in order to provide a smaller resultant velocity of air at the bump than the inlet port, which can reduce nasal and oral mucosal dryness (Radmand paragraph 0047).
Regarding claim 9, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above.
Kozlov further discloses wherein a dimension (height) of an aperture of the inlet port 4 is greater than a dimension of an aperture of the air intake hole 7 (Fig 1, Fig 4).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlov (US 20100311003 A1) in view of Radmand (US 20170209300 A1) in further view of Smith (US 20080215092 A1).
Regarding claim 3, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above. 
Kozlov as modified by Radmand does not disclose wherein a side edge of the insert slot of the base is additionally provided with multiple projections.
Smith teaches an analogous intra-oral device (pacifier, Fig 6) wherein a side edge (the edge of the slot is the perimeter of the aperture 34 and it has an upper side located above a top edge of the aperture, Fig 3) of the analogous insert slot 34 (aperture 34, paragraph 0038) of the analogous base 20 (pacifier 20, a base can be defined as the bottom support of anything; that on which a thing stands or rests [https://www.dictionary.com/browse/base] so the pacifier 20 on which the coupling element 40 rests [Fig 6, paragraph 0031] can be considered to be a base) is additionally provided with multiple projections 26 (securing elements 26) providing additional attachment means for a more secure connection via a friction fit engagement (paragraph 0015, 0036) with through hole 42 (coupling securing elements 42, paragraph 0032, Fig 4) on an analogous convex side (sides of the connector 40 to the left and right of a middle line that splits the connector in half).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base and convex sides as disclosed by Kozlov as modified by Radmand to include on a side edge of the insert .
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlov (US 20100311003 A1) in view of Radmand (US 20170209300 A1) in further view of Thornton et al. hereinafter Thornton (US 20190282392 A1).
Regarding claim 7, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above.
As combined, Kozlov further discloses the convex sides of the flow-guide conduit but does not disclose wherein the convex side is additionally provided with multiple through holes.
Thornton teaches an analogous anti-snoring device (paragraph 0002, Fig 2C) wherein the analogous convex side 200 (seal 200, Fig 2B) is additionally provided with multiple through holes 220,215 (upper cavity 220, lower cavity 215, paragraph 0046, Fig 2A-2E) providing a more secure attachment and means to connect the convex side to the base at varying positions (paragraph 0050-0051) with the engagement of a tab 115 on an analogous base 225,230 (paragraph 0050,0051, Fig 1A, Fig 2E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the convex side of the flow-guide conduit and the base as disclosed by Kozlov as modified by Radmand to include multiple through holes and tabs on the convex sides and base, respectively, as .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlov (US 20100311003 A1) in view of Radmand (US 20170209300 A1) in further view of Miller (US 20040194787 A1).
Regarding claim 10, Kozlov as modified by Radmand discloses the invention as applied to claim 1 above.
Kozlov as modified by Radmand does not disclose wherein the flow-guide conduit is integrally made of a flexible material.
Miller teaches an analogous anti-snoring device 10 (paragraph 0009, Fig 1) wherein the analogous flow-guide conduit 14,16 (extraoral segment 14, intermediate segment 16, the anti-snoring device 10 is used to guide inspiratory and expiratory airflow [paragraph 0025] so the extraoral and intermediate segments of the anti-snoring device is considered to be a flow-guide conduit, Fig 3) is integrally made of a flexible material (paragraph 0024) providing the flow-guide conduit with the ability to conform to a user’s inner lips and/or inner cheek (paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow-guide conduit as disclosed by Kozlov as modified by Radmand to be integrally made of a flexible material as taught by Miller in order to provide a flow-guide conduit with the ability to conform to a user’s inner lips and/or inner cheek (Miller paragraph 0035).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Manzo (US-20110005531-A1)
Podmore (US-20150101615-A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE S LEE whose telephone number is (571)272-7361.  The examiner can normally be reached on M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANNE MARIE SUN-YOUNG LEE/Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786